Citation Nr: 0735570	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-10 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post-
right cerebrovascular accident currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for rheumatoid 
arthritis with particular involvement of the shoulders, knees 
and elbows, and to a lesser extent the feet and ankles, 
currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served in the Navy from August 1945 to May 1948, 
in the Army National Guard from May 1948 to August 1981, and 
in the Army from August 1981 to May 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in October 2005, of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  

In September 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing.  

In a written statement, received in September 2007, the 
veteran withdrew from his appeal the issues of an increased 
evaluation for bilateral hearing loss, an increased 
evaluation for tinnitus and entitlement to individual 
unemployability.  Under 38 C.F.R. § 20.204(b), the issues 
have been properly withdrawn, and are not before the Board.

The issue of entitlement to an increased evaluation for 
rheumatoid arthritis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's hypertension has not been shown to be 
productive of diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.

2.  The residuals of the veteran's cerebral vascular accident 
are shown to be productive of no more than minimal or mild 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for status post-right cerebrovascular accident have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim 
are codified in 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In October 2004, the veteran submitted a claim for 
entitlement to individual unemployability and noted the 
conditions for which service connection was in effect.  The 
RO provided the veteran with pre-adjudication content-
complying notice in connection with that claim by a letter 
dated in January 2005.  In the notice, the veteran was 
informed of the type of evidence needed to substantiate the 
claim for a total disability rating.  In the rating action on 
appeal, the RO denied the claim for total rating and also 
denied increased ratings for the service-connected 
disabilities.  The current appeals are limited to claims for 
increase for certain individual disabilities, rather than the 
claim for a total rating.  A claim for a total disability 
rating for compensation based on individual unemployability 
is a claim for an increased rating.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).  Accordingly, the veteran was informed 
of the type of evidence needed to substantiate the claims for 
increased ratings, namely, evidence that the disabilities had 
gotten worse.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The veteran was also informed that VA would 
obtain VA records and records of other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claims.  The notice 
included the general effective date provision for the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability). 

To the extent that the notice about the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by adequate content-complying VCAA notice and 
subsequent readjudication as evidenced by the statement of 
the case, dated in March 2006.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

To the extent that the notice did not identify the evidence 
needed to substantiate the claims for increase, the veteran 
in his notice of disagreement and at the September 2007 
personal hearing essentially argued that the disabilities on 
appeal had worsened.  As the veteran demonstrated actual 
knowledge as to the type of evidence needed to substantiate 
the claims for increase, namely, that the disabilities were 
worse, the content error did not affect the essential 
fairness of the adjudication and the purpose of the notice 
was not frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA medical 
examinations in August 2005.  Moreover, all available 
evidence pertaining to the veteran's claim has been obtained.  
As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions have been complied with. 


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Increased rating for hypertension

Historically, the Board notes that by an October 1988 rating 
decision, the RO granted service connection for hypertension 
and assigned a disability evaluation of 10 percent.  An 
October 2005 rating decision denied the veteran an increased 
rating for hypertension, and this appeal ensued.  The veteran 
contends that he should be entitled to a higher evaluation 
due to the fact that despite his intake of medication, his 
blood pressure readings remain high and the VA examiner who 
evaluated him in August 2005, characterized his hypertension 
as uncontrollable.  The veteran also claims that his 
hypertension is productive of fatigue, intermittent dizziness 
and loss of balance, problems with his speech and his memory.  
The Board also points out that the veteran currently has a 10 
percent evaluation for status post-right cerebrovascular 
accident as secondary to hypertension.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The criteria for rating hypertension provides that a 10 
percent evaluation is warranted where the diastolic pressure 
is predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, and a minimum of 10 percent is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101 note (1).

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to an increased evaluation 
for his service connected hypertension.  As noted above, a 20 
percent evaluation requires diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
However, the veteran has never at any time during this appeal 
had a diastolic pressure of 110 or a systolic pressure of 
200.  Reviewing all the veteran's treatment records, that he 
has never at any time during the course of this appeal been 
found to have a diastolic blood pressure higher than 95, or a 
systolic pressure greater than 160.  The veteran's blood 
pressure has been in the range of a diastolic pressure 
between 95 and 70, and a systolic pressure between 160 and 
112.  

The veteran underwent a VA examination in August 2005.  The 
examiner noted the veteran's complaints of dizziness, 
fatigue, speech and memory problems, as well as loss of 
balance.  The examiner also indicated that the veteran was on 
medication for hypertension.  The examiner diagnosed long-
standing hypertension, currently uncontrolled.  The report of 
VA examination recorded blood pressure readings of 160/90, 
160/95, and 160/90.  As the evidence of record does not show 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more, the criteria for an 
evaluation in excess of 10 percent for hypertension have not 
been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Increased rating for status post-right cerebrovascular 
accident

In December 2001, the veteran suffered a cerebrovascular 
accident.  A May 2003 medical report shows that the 
cerebrovascular accident had affected the right side of his 
face and his speech.  Although the clinician noted that his 
speech had recovered, the veteran continued to experience 
facial weakness and numbness, as well as weakness of the 
right upper and lower extremities.  

A January 2002 medical report noted that there was no 
neurological deficit.  The veteran had no double vision and 
no weakness of the right or left side.  The clinician found 
that the sensation on the right side of the face was 
decreased.  

By a June 2003 rating decision, the RO granted service 
connection for status post-right cerebrovascular accident as 
secondary to hypertension.  The veteran was assigned a 
disability evaluation of 100 percent effective December 27, 
2001, and an evaluation of 10 percent effective July 1, 2002, 
under Diagnostic Code 8008.  An October 2005 rating decision 
denied an increased rating for status post-right 
cerebrovascular accident, and this appeal ensued. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco, supra.

The veteran contends that he is entitled to a higher 
evaluation because he currently suffers from residuals of the 
right cerebrovascular accident, to include fatigue, 
intermittent dizziness, numbness on the right side of his 
face, loss of balance, as well as problems with his speech, 
memory and vision.  The veteran has also noted that he has 
been prescribed medication in connection with residuals of 
the right cerebrovascular accident.  

On VA examination in August 2005, the veteran reported 
numbness on the right side of the face and difficulty with 
speech at the time of the right cerebrovascular accident.  
The examiner indicated that the speech problems sounded like 
dysarthria, rather than a language problem.  The examiner 
found that the veteran's recovery was essentially complete 
and currently he had no neurological complaints.  It was 
noted that the veteran had a few episodes of possible face 
twitching that may have represented a focal seizure, but in 
any event, these had resolved with no residuals, and the 
veteran had been entirely asymptomatic within the previous 
month.  On examination, the veteran was alert and awake.  He 
was able to relate a coherent history.  He remembered 3 out 
of 3 objects and had no obvious cognitive impairment, except 
for being a bit slow and a little hard of hearing.  His 
cranial nerve examination was entirely normal, including full 
extra ocular movements.  The face was mobile on both sides 
and sensation was preserved on both sides in all modalities.  
On motor examination the veteran seemed to have normal 
strength, although he had difficulty standing on one leg and 
walking, which the examiner found was consistent with a 
sedentary lifestyle.  On sensory examination his sensation 
was intact to all sensory modalities.  Cerebeallar 
examination was normal, except that he had slight difficulty 
walking, probably age related.  Deep tendon reflexes were 2 
+.  The examiner noted that the veteran's toes could not be 
touched because he was very sensitive to stimulation of the 
soles, which was attributed to some low-grade underlying 
peripheral neuropathy.  The examiner diagnosed a history of 
hypertensive brain hemorrhage with complete clinical 
resolution.  

As noted above, the veteran's status post-right 
cerebrovascular accident is currently evaluated as 10 percent 
disabling under diagnostic code 8008, used for the evaluation 
of thrombosis of the brain vessels.  The notes following 38 
C.F.R. § 4.124a, DC 8008, thrombosis of brain vessels provide 
that following an initial rating of 100 percent for six 
months, the disability shall be rated thereafter based on 
residuals, at a minimum rating of 10 percent.  The presence 
of ascertainable residuals is required for the minimum rating 
of 10 percent for residuals.  Determinations as to the 
presence of residuals not capable of objective verification, 
i.e., headaches, dizziness, fatigability, must be approached 
on the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease.  It 
is of exceptional importance that when a rating in excess of 
the prescribed minimum rating is assigned, the diagnostic 
code utilized as the basis of evaluation be cited, in 
addition to the code identifying the diagnosis.

The Board has determined that a rating in excess of 10 
percent is not in order for the veteran's service-connected 
status post-right cerebrovascular accident.  In this regard, 
the Board notes that while the August 2005 VA examiner 
indicated that the veteran's speech problems sounded like 
dysarthria, on motor examination he was essentially found to 
be normal, except for some walking or standing difficulties 
that were attributed to having a sedentary lifestyle or 
aging.  Consistent with the August 2005 examination findings, 
the medical records do not document any objective residuals 
of a cerebrovascular accident which would warrant a higher 
evaluation for this disability, such as impairment of motor, 
sensory, or mental function, to include psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, impairment of vision, disturbances of gait, 
tremors, or visceral manifestations.  Although the veteran 
has related his speech, memory and vision problems to the 
December 2001 cerebrovascular accident, the examiner who 
performed the August 2005 examination, conclusively found 
that the veteran suffered no residuals from the 
cerebrovascular accident.

The Board finds that the veteran is shown to have no more 
than some minimal or mild residuals of his cerebrovascular 
accident.  Thus, the veteran is entitled to a 10 percent 
evaluation as representing the minimum evaluation for that 
disability under Diagnostic Code 8008.  Higher evaluations 
could be assigned with demonstrated residuals affecting the 
cranial nerves or the peripheral nerves of the upper or lower 
extremities.  However, no such deficits beyond the veteran's 
noted speech problems have been shown.  Therefore, an 
evaluation in excess of the 10 percent is not shown to be 
warranted since the veteran has no more than minimal or mild 
residuals of his cerebral vascular accident. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for hypertension, currently evaluated 
as 10 percent disabling, is denied.

An increased evaluation for status post-right cerebrovascular 
accident, currently evaluated as 10 percent disabling, is 
denied.


REMAND

The veteran was granted service connection for rheumatoid 
arthritis with particular involvement of the shoulders, knees 
and elbows, and to a lesser extent the feet and ankles, in a 
December 2000 rating decision, which assigned a 40 percent 
disability rating.  The veteran contends that his condition 
is more severe than contemplated by his current rating.  He 
further claims that rheumatoid arthritis has deformed his 
fingers and neck, thereby affecting his ability to properly 
function at work.

On VA examination, the examiner noted that the veteran had 
been treated for rheumatoid arthritis with anti-inflammatory 
medication until May 2005, when the medication had to be 
suspended because it was affecting the veteran's liver 
function.  Since then, the veteran experienced increased 
stiffness and anthralgias.  He also reported flares of severe 
synovitis and swelling of the joints off and on every couple 
of months.  The examiner noted a diagnosis of rheumatoid 
arthritis with a flare and multiple joint involvement of his 
shoulders, hands, elbow and hips.  The examiner did not 
specifically address whether the veteran suffered any 
incapacitating exacerbations in the previous year, or whether 
there was any evidence of weight loss or anemia.  

Additionally, at the September 2007 personal hearing, the 
veteran testified that his condition had worsened in the past 
few years.  He also indicated that he took prescription 
medication for the condition.  The veteran endorsed 
incapacitating exacerbations due to rheumatoid arthritis.  

Given the nature of rheumatoid arthritis as a disease of 
fluctuating severity and potential multiple joint 
involvement, as well as the Board's legal duty to consider 
the veteran's disease process in its most current 
incarnation, the Board will remand the case for a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480 (1992).  
Additionally, as there is evidence of acute rheumatoid 
arthritis, it is important to obtain medical information 
regarding the frequency and duration of any incapacitating 
episodes the veteran may be experiencing, as well as any 
other complications, to include anemia, weight loss or 
general impairment of health.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain clinical records 
pertaining to any treatment for rheumatoid 
arthritis which are not currently of 
record.

3.  Schedule the veteran for VA 
rheumatology examination for the purposes 
of determining the current severity of his 
service-connected rheumatoid arthritis.  
The claims file should be furnished to the 
examiner for his or her review.  Any tests 
that are deemed necessary should be 
conducted. 

The examiner is asked to provide the 
following opinions:

a).  Does the veteran have weight loss, 
severe impairment of health, severely 
incapacitating exacerbations, or 
constitutional manifestations producing 
total incapacitation?

b).  With respect to each joint 
affected by rheumatoid arthritis, to 
include the cervical spine and hands, 
state whether there is any pain on use, 
including during flare-ups, weakened 
movement, excess fatigability or 
incoordination on movement.

With respect to each joint affected by 
rheumatoid arthritis, state whether pain 
significantly limits functional ability 
during flare-ups or when the joints are 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  Each affected joint 
should be evaluated and discussed, 
separately.

3.  After the development has been 
completed, adjudicate the claim.  If the 
benefits sought remain denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


